Citation Nr: 1510565	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-37 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for a left knee disability, evaluated as 10 percent disabling prior to May 23, 2012, and as 20 percent disabling beginning May 23, 2012.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to May 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and a January 2015 rating decision of the Appeals Management Center (AMC) in Washington, DC.

The Veteran testified before the undersigned at a July 2014 Central Office hearing.  The hearing transcript is of record.  

In September 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In January 2015, the RO increased the evaluation of the Veteran's service-connected left knee disability to 20 percent disabling, effective May 23, 2012.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 



FINDINGS OF FACT

1.  For the period prior to May 23, 2012, the Veteran's left knee disability was manifested by subjective complaints of pain, weakness, tenderness, stiffness, swelling, lack of endurance, locking, fatigability, and giving way; limitation of flexion, which was not limited to less than 60 degrees; and normal extension.

2.  For the period beginning May 23, 2012, the Veteran's left knee disability was manifested by subjective complaints of pain during ambulation, prolonged standing and walking, as well as evidence of degeneration in the meniscus of the left knee with frequent episodes of locking, pain and effusion; limitation of flexion, which was not limited to less than 60 degrees; and normal extension.

3.  For the entire period on appeal, the Veteran's right knee disability has been manifested by subjective complaints of pain, weakness, tenderness, stiffness, swelling, lack of endurance, locking, fatigability, and giving way; limitation of flexion, which was not limited to less than 60 degrees; and normal extension.


CONCLUSIONS OF LAW

1.  For the period prior to May 23, 2012, the criteria for a disability rating in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003-5010, 5260, 5261 (2014).

2.  For the period beginning May 23, 2012, the criteria for a disability rating in excess of 20 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003-5010, 5258, 5260, 5261 (2014).

3.  For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003-5010, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

In a March 2007 letter, issued prior to the initial adjudication of the claims for increased ratings, the RO or AMC notified the Veteran of the evidence needed to substantiate her claims for increased ratings.  The letter told the Veteran that she could substantiate the claims with evidence that the disabilities had worsened.  It satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Veteran has substantiated her status as a Veteran.  She was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability-rating and effective-date elements of the claims, in the March 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 
38 C.F.R. § 3.159(c), (d) (2014).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2014).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided VA examinations in August 2007, May 2011, and November 2014, for her left and right knee disabilities, and there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination in November 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board remanded the case in September 2014 to afford the Veteran an additional examination to evaluate the severity of her left and right knee disabilities.  As noted above, the Veteran was afforded another VA examination in November 2014.  The remand instructions were thereby complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the Veteran is seeking increased ratings for her service-connected knee disabilities.  The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under DCs 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).  Moreover, the VA General Counsel also held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

The Board also points out that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran left knee is rated at 10 percent prior May 23, 2012, and 20 percent since that point.  Her right knee has been rated at 10 percent throughout the entire period on appeal.  All ratings have been based on limitation of motion.  

When rating knee disabilities based on limitation of motion, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a maximum 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, DC 5256.

When rating knees based on instability or disorders to the semilunar cartilage, a 10 percent rating is warranted for knee impairment with recurrent subluxation or lateral instability that is slight in nature.  Similarly, a 20 percent evaluation if the impairment is "moderate," and a maximum 30 percent evaluation is warranted with the impairment is "severe."  38 C.F.R. § 4.71a, DC 5257.  Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint will be rated maximum 20 percent disabling.  38 C.F.R. § 4.71a, DC 5258.  Removal of the semilunar cartilage, if symptomatic, will be rated a maximum 10 percent disabling.  38 C.F.R. § 4.71a, DC 5259.

Based on the evidence of record, ratings in excess of those already assigned are not warranted.  First, the Veteran was afforded a VA examination in August 2007, in response to her claim for an increased rating.  She reported the following symptoms from the joint condition: weakness (unable to stand for prolonged periods), stiffness (in morning relieved by heat and activity), swelling (when standing and walking for prolonged periods), giving way (when standing or walking), lack of endurance (when standing or walking), locking (when standing or walking) and fatigability (when standing or walking).  She denied heat, redness or dislocation.  She also reported pain in both knees for 13 years, which occurred constantly.  The pain was localized, and was described as crushing in nature, squeezing in nature, aching in nature, oppressing in nature, sharp in nature, sticking in nature and cramping in nature.  From 1 to 10 (10 being the worst pain) the pain level was at an 8.  The pain could also be elicited by physical activity, stress and cold and inclement weather.  It was relieved by rest, the medications, Hydrocodone and Cyclobenzaprine, and a knee brace.  During a period of exacerbation, she was limited to bed rest.  At other times, she could function with medication.  She denied any incapacitation due to her knee problems, but reported functional impairment in the form of chronic pain in both knees.

During range of motion testing, flexion for both knees was 140 degrees, with pain experienced at 135 degrees, and extension was to 0 degrees bilaterally.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use on either side.  The anterior and posterior cruciate ligaments stability test, the medial and lateral collateral ligaments stability test, and the medial and lateral meniscus test were within normal limits for both knees.  

The Veteran was afforded another VA examination during the appeal period in May 2011.  She reported the following symptoms: weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, deformity, tenderness and pain.  She denied heat, redness, drainage, effusion, subluxation or dislocation.  She also reported experiencing flare-ups as often as 3-4 times per day, which lasted for 2 hour(s), and were at a level of 10.  The flare-ups were precipitated by physical activity and stress and alleviated by Diclofenax, Flexeril, and knee braces.  She also reported functional impairment during flare-ups in the form of difficulty walking, standing, sitting, and driving for prolonged periods of time, as well as difficulty climbing up and down stairs, pain and limitation of motion of the knees, and swelling of both knees.  She denied any hospitalization or surgery for the knees, but claimed she had incapacitating episodes in 1997 for 3 days and bedrest prescribed by a doctor.

On physical examination, the Veteran's posture was normal and she walked with a normal gait.  There was no discrepancy in leg length and examination of the feet did not reveal any signs of abnormal weight bearing, breakdown, callosities, or any unusual shoe wear pattern.  For ambulation, she required a brace on the both knees, but she did not require crutches, a cane, corrective shoes, a wheelchair, a prosthesis, or a walker.  The right knee revealed evidence of edema, tenderness and heat.  There were no signs of instability, abnormal movement, effusion, weakness, redness, deformity, guarding of movement, malalignment, or drainage and there was no subluxation.  On the left, there was edema, tenderness and heat, but no signs of instability, abnormal movement, effusion, weakness, redness, deformity, guarding of movement, malalignment, or drainage, and there was no subluxation.  There was no evidence of locking pain, genu recurvatum or crepitus in either knee, and there was no evidence of ankylosis.  During range of motion testing, the Veteran was able to flex to 90 degrees before and after repetitive testing, on the left and right, and pain was experienced only at 90 degrees.  Extension was to 0 degrees on both sides.  There was no additional limitation of motion after repetitive testing.  The examiner diagnosed mild degenerative changes of the left and right knee.

In accordance with the Board's September 2014 remand, the Veteran was afforded her most recent VA examination in November 2014.  She complained of functional impairment in the form of pain with climbing up and down stairs, kneeling, and prolonged walking, but denied any additional loss of range of motion or function due to pain.  However, she denied any flare-ups of knee pain.  Range of motion testing for the left knee revealed flexion to 120 degrees, with reported pain, but no functional loss due to pain, and 0 degrees of extension.  There was evidence of mild tenderness on palpation of the medial and inferior left knee.  Range of motion for the right knee was normal, with no evidence of pain, and no evidence of additional functional loss or range of motion after three repetitions.  The examiner also noted that there was no evidence of additional functional impairment due to pain, weakness, fatigability or incoordination with repeated use over a period of time.  Muscle strength testing was normal on forward flexion and extension for both knees, and there was no muscle astrophy, and no ankylosis.  There was no recurrent subluxation or lateral instability and no effusion for either knee.  In this regard, anterior instability, posterior instability, medial instability, and lateral instability tests were all normal for both knees.  The examiner did note however, that the Veteran did have a meniscal tear in the right knee and frequent episodes of joint pain in the left knee.  It was specifically noted that a May 23, 2012 MRI showed a possible meniscus tear in right knee, and some degeneration in the meniscus of the left knee.  X-rays showed degenerative or traumatic arthritis and tendinosis in both knees.  The examiner diagnosed a probable meniscus tear to the right knee with mild chondromalacia, and left knee mild chondromalacia with possible degeneration of the meniscus.

Based on this evidence, the Board is first able to determine that the Veteran has not exhibited limitation of motion to a level sufficient to warrant an increased rating.  under DC 5260 or 5261 prior to May 23, 2012.  In addition, without evidence of instability of the knees or ankylosis, higher or separate ratings are not warranted under DCs 5256 or 5257.  Furthermore, DCs 5258, 5259, 5262 and 5263 are not applicable because there is no evidence of dislocated cartilage or removal of cartilage in either knee, tibia or fibula impairment, or genu recurvatum.  Accordingly, the Board finds that for the period beginning May 23, 2012, a rating in excess of 10 percent for the Veteran's right and left knee disabilities is not warranted prior to May 23, 2012.

The Board also notes that although the Veteran reported pain on limitation of motion of the knees, there was no objective evidence of additional functional impairment due to pain.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  As there was no evidence of additional functional impairment during range of motion testing, due to pain or any other factors, the Board finds that for the period prior to May 23, 2012, a rating in excess of 10 percent is also not warranted for the left or right knee on the basis of functional impairment under the provisions of DeLuca.

Next, pursuant to a May 23, 2012 MRI, which showed results showing degeneration in the meniscus of the left knee, in a January 2015 rating decision, the RO granted the Veteran a 20 percent rating under DC 5258, for dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint, effective May 23, 2012.  The Board notes that this is the highest rating possible under DC 5258.  In addition, without evidence of instability of the knee or ankylosis, a higher or separate rating is not warranted under DCs 5256 or 5257.  

Furthermore, the Board agrees with the RO that this 20 percent rating should be in place of his prior rating, rather than in addition to it.  Specifically, there is no evidence during this period on appeal that the Veteran's flexion less than 90 degrees or extension less than 0 degrees.  As such, higher or separate rating under DCs 5260 or 5261 is not warranted.  Accordingly, the Board finds that for the period beginning May 23, 2012, a rating in excess of 20 percent for the Veteran's left knee disability is not warranted.  

The Board also notes that although the Veteran reported pain on limitation of motion of the knees, there was no objective evidence of additional functional impairment due to pain.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As there was no evidence of additional functional impairment during range of motion testing, due to pain or any other factors, the Board finds that for the period beginning May 23, 2012, an increased rating is also not warranted for the left or right knee on the basis of functional impairment under the provisions of DeLuca.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's left and right knee disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  These rating criteria also take into account the pain, limitation of function and effects on employment reported in the record.  Additionally, there is no evidence that there is marked interference with employment and/or that she has had frequent hospitalizations for her disabilities.  Hence, referral for consideration of extraschedular ratings is not warranted.  Thun, 22 Vet. App. 114-15.



ORDER

For the period prior to May 23, 2012, a disability rating in excess of 10 percent for a left knee disability is denied.

For the period beginning May 23, 2012, a disability rating in excess of 20 percent for left knee disability is denied.

For the entire period on appeal, a disability rating in excess of 10 percent for a right knee disability is denied.




____________________________________________
B. T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


